EXHIBIT 10.1

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

Second Amendment, dated as of June 15, 2020 (this “Amendment”), to the Credit
Agreement dated as of May 31, 2017 (as amended by that certain First Amendment
to Credit Agreement, dated as of October 4, 2019, and as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CARS.COM INC. (the “Borrower”), the SUBSIDIARY GUARANTORS party thereto,
the lenders party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement, and the Borrower has
requested that the Credit Agreement be amended as set forth herein;

WHEREAS, as permitted by Section 10.02 of the Credit Agreement, the Required
Lenders and the Administrative Agent are willing to agree to this Amendment upon
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

SECTION 1.Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2.Amendment to the Credit Agreement. Effective as of the Effective Date
(as defined below), the Credit Agreement is hereby amended as set forth on
Exhibit A to this Amendment. Language being inserted into the applicable section
of the Credit Agreement is evidenced by blue double underline formatting.
Language being deleted from the applicable section of the Credit Agreement is
evidenced by red strike-through formatting.

SECTION 3.Conditions to Effectiveness. This Amendment shall become effective on
June 15, 2020 (the “Effective Date”) upon satisfaction of each of the following
conditions:

(a)The Administrative Agent shall have received executed signature pages hereto
from the Borrower, the Subsidiary Guarantors, the Administrative Agent and the
Required Lenders.

(b)On and as of the Effective Date, after giving effect to this Amendment, (i)
each of the representations and warranties set forth in the Credit Agreement and
each other Loan Document are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date), (ii) to the
best knowledge of the Borrower, the information included in any Beneficial
Ownership Certification provided on or prior to the Effective Date to any Lender
in connection with this Amendment is true and correct in all material respects
and (iii) no Default or Event of Default shall have occurred and be
continuing.  The Borrower’s execution hereof shall be deemed a certification as
to the satisfaction of this condition (b).

(c)The Administrative Agent shall have received all fees required to be paid as
separately agreed between the Borrower and the Administrative Agent, and all
expenses required to be paid or reimbursed under Section 10.03(a) of the Credit
Agreement for which invoices have been received by the Borrower at least two
Business Days prior to the Effective Date.  

 

 

1

 

 

--------------------------------------------------------------------------------

 

(d) The Administrative Agent shall have received, for the account of each
Required Lender that executes and delivers a signature page to this Amendment on
or prior to 3:00 p.m. New York City time on June 11, 2020, on the Effective
Date, a consent fee in an amount equal to 0.25% of the sum of such Required
Lender’s Term Loan and Revolving Credit Commitment as of the Effective Date.
Such fee will be in all respects fully earned, due and payable on the Effective
Date and non-refundable and non-creditable thereafter.

(e)The Administrative Agent shall have received, (i) at least five days prior to
the Effective Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least ten days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Borrower at least ten days prior to the Effective Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Amendment, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

SECTION 4.Continuing Effect; No Other Amendments or Consents.

(a)Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendment
provided for herein is limited to the specific sections of the Credit Agreement
specified herein and shall not constitute a consent, waiver or amendment of, or
an indication of the Administrative Agent’s or the Lenders’ willingness to
consent to any action requiring consent under any other provisions of the Credit
Agreement or the same subsection for any other date or time period. Upon the
effectiveness of the amendment set forth herein, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.

 

(b)The Borrower agrees with respect to each Loan Document to which it is a party
that all of its obligations and liabilities under such Loan Document shall
remain in full force and effect on a continuous basis in accordance with the
terms and conditions of such Loan Document after giving effect to this
Amendment.

 

(c)The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

 

SECTION 5.Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.,
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument. Delivery of an executed counterpart of a signature page of
(x) this Amendment that is an Electronic Signature transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or

 

 

2

 

 

--------------------------------------------------------------------------------

 

enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be; provided that
nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent and pursuant
to procedures approved by it; provided, further, without limiting the foregoing,
(i) to the extent the Administrative Agent has agreed to accept any Electronic
Signature, the Administrative Agent and each of the Lenders shall be entitled to
rely on such Electronic Signature purportedly given by or on behalf of the
Borrower or any other Loan Party without further verification thereof and
without any obligation to review the appearance or form of any such Electronic
signature and (ii) upon the request of the Administrative Agent or any Lender,
any Electronic Signature  shall be promptly followed by a manually executed
counterpart.  Without limiting the generality of the foregoing, the Borrower and
each Loan Party hereby (i) agrees that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among the Administrative Agent,
the Lenders, the Borrower and the Loan Parties, Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page and/or any electronic
images of this Agreement shall have the same legal effect, validity and
enforceability as any paper original, (ii) the Administrative Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement in
the form of an imaged electronic record in any format, which shall be deemed
created in the ordinary course of such Person’s business, and destroy the
original paper document (and all such electronic records shall be considered an
original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement based
solely on the lack of paper original copies of this Agreement, including with
respect to any signature pages thereto and (iv) waives any claim against any
Related Party of any Lender for any Liabilities arising solely from the
Administrative Agent’s and/or any Lender’s reliance on or use of Electronic
Signatures and/or transmissions by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page,
including any Liabilities arising as a result of the failure of the Borrower
and/or any Loan Party to use any available security measures in connection with
the execution, delivery or transmission of any Electronic Signature.

SECTION 6.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Remainder of page intentionally left blank.]

 

 

3

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

 

CARS.COM INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Jandy Tomy

 

 

Name: Jandy Tomy

 

 

Title: CFO

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

CARS.COM, LLC

 

 

 

 

 

 

 

By:

/s/ Jandy Tomy

 

 

Name: Jandy Tomy

 

 

Title: CFO

 

 

 

DEALERRATER CANADA, LLC

 

 

 

 

 

 

 

By:

/s/ Jandy Tomy

 

 

Name: Jandy Tomy

 

 

Title: CFO

 

 

 

DEALERRATER.COM LLC

 

 

 

 

 

 

 

By:

/s/ Jandy Tomy

 

 

Name: Jandy Tomy

 

 

Title: CFO

 

 

 

DEALER INSPIRE, INC.

 

 

 

 

 

 

 

By:

/s/ Jandy Tomy

 

 

Name: Jandy Tomy

 

 

Title: CFO

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, an Issuing Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel Luby

 

 

Name: Daniel Luby

 

 

Title: Vice President

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Paul Ingersoll

 

 

Name: Paul Ingersoll

 

 

Title: Director

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

Fifth Third Bank, National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Marisa Lake

 

 

Name: Marisa Lake

 

 

Title: AVP

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian Adams

 

 

Name: Brian Adams

 

 

Title: Vice President

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Charlie Trisiripisal

 

 

Name: Charlie Trisiripisal

 

 

Title: Duly Authorized Signatory

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

Citizens Bank, N.A. as a Lender

 

 

 

 

 

 

 

By:

/s/ Angela Reilly

 

 

Name: Angela Reilly

 

 

Title: Senior Vice President

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Donna Benson

 

 

Name: Donna Benson

 

 

Title: Assistant Vice President

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

TRUIST BANK, as successor by merger to SunTrust Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Cynthia Burton

 

 

Name: Cynthia Burton

 

 

Title: Director

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Christi K. Shaw

 

 

Name: Christi K. Shaw

 

 

Title: Vice President

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

BMO Harris Bank N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ L.M. Junior Del Brocco

 

 

Name: L.M. Junior Del Brocco

 

 

Title: Senior Vice President

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Manuel Rubiano

 

 

Name: Manuel Rubiano

 

 

Title: Associate

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

The Huntington National Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Zobel

 

 

Name: Mark Zobel

 

 

Title: Vice President

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

 

[redline changed pages attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Terms Generally

3435

SECTION 1.03

Accounting Terms; GAAP

3436

SECTION 1.04

Certain Calculations and Tests

3537

SECTION 1.05

Divisions

3638

 

 

 

ARTICLE II THE CREDITS

3638

 

 

 

SECTION 2.01

Term Commitments

3638

SECTION 2.02

Procedure for Term Loan Borrowing

3638

SECTION 2.03

Repayment of Term Loans

3638

SECTION 2.04

Revolving Credit Commitments

3739

SECTION 2.05

Loans and Borrowings

3739

SECTION 2.06

Requests for Revolving Credit Borrowings

3840

SECTION 2.07

Letters of Credit

3940

SECTION 2.08

Funding of Borrowings

4244

SECTION 2.09

Interest Elections

4345

SECTION 2.10

Termination and Reduction of the Commitments; Incremental Credit Extensions

4446

SECTION 2.11

Repayment of Revolving Credit Loans; Register; Evidence of Debt; Disqualified
Lenders List

4951

SECTION 2.12

Prepayment of Loans

5052

SECTION 2.13

Fees

5153

SECTION 2.14

Interest

5254

SECTION 2.15

Alternate Rate of Interest

5355

SECTION 2.16

Increased Costs

5355

SECTION 2.17

Break Funding Payments

5557

SECTION 2.18

Taxes

5536

SECTION 2.19

Payments Generally; Pro Rata Treatment; Sharing of Set offs

5861

SECTION 2.20

Mitigation Obligations; Replacement of Lenders

6062

SECTION 2.21

Defaulting Lenders

6163

SECTION 2.22

MIRE Event

6264

SECTION 2.23

Refinancing Facilities

6265

SECTION 2.24

Extension Amendments

6466

 

 

 

ARTICLE III GUARANTEE

6769

 

 

 

SECTION 3.01

The Guarantee

6769

SECTION 3.02

Obligations Unconditional

6769

SECTION 3.03

Reinstatement

6870

SECTION 3.04

Subrogation

6870

SECTION 3.05

Remedies

6971

SECTION 3.06

Instrument for the Payment of Money

6971

SECTION 3.07

Continuing Guarantee

6971

SECTION 3.08

Rights of Contribution

6971

SECTION 3.09

General Limitation on Guarantee Obligations

7072

SECTION 3.10

Information

7072

 

--------------------------------------------------------------------------------

 

SECTION 3.11

Keepwell

7072

SECTION 3.12

Release of Guarantors

7072

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

7173

 

 

 

SECTION 4.01

Organization; Powers

7173

SECTION 4.02

Authorization; Enforceability

7173

SECTION 4.03

Governmental Approvals; No  Conflicts

7173

SECTION 4.04

Financial Condition; No Material Adverse Change

7274

SECTION 4.05

Properties

7274

SECTION 4.06

Litigation and Environmental Matters

7375

SECTION 4.07

Compliance with Laws and Contractual Obligations

7375

SECTION 4.08

Investment Company Act Status

7375

SECTION 4.09

Taxes

7375

SECTION 4.10

ERISA

7375

SECTION 4.11

Disclosure; Accuracy of Information

7376

SECTION 4.12

Margin Regulations

7476

SECTION 4.13

Labor Matters

7476

SECTION 4.14

Use of Proceeds

7476

SECTION 4.15

No Default

7476

SECTION 4.16

Subsidiaries

7476

SECTION 4.17

Security Documents

7577

SECTION 4.18

Anti-Corruption Laws and Sanctions; USA PATRIOT Act.

7577

SECTION 4.19

Solvency

7577

SECTION 4.20

EEAAffected Financial Institution

7577

 

 

 

ARTICLE V CONDITIONS

7577

 

 

 

SECTION 5.01

Conditions to Closing Date

7577

SECTION 5.02

Each Credit Event

7579

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

7880

 

 

 

SECTION 6.01

Financial Statements and Other Information

7880

SECTION 6.02

Notices of Material Events

8082

SECTION 6.03

Existence; Conduct of Business

8183

SECTION 6.04

Payment of Taxes and Other Obligations

8183

SECTION 6.05

Maintenance of Properties

8183

SECTION 6.06

Maintenance of Insurance

8183

SECTION 6.07

Books and Records

8184

SECTION 6.08

Inspection Rights

8184

SECTION 6.09

Compliance with Laws and Contractual Obligations

8284

SECTION 6.10

Use of Proceeds and Letters of Credit

8284

SECTION 6.11

Additional Subsidiary Guarantors; Real Property; Further Assurances

8284

SECTION 6.12

Subsidiaries; Designation of Unrestricted Subsidiaries

8688

SECTION 6.13

Spin-Off

8689

SECTION 6.14

Security Documents

8789

SECTION 6.15

Insurance

8789

 

 

 

ARTICLE VII NEGATIVE COVENANTS

8790

 

 

 

SECTION 7.01

Indebtedness

8790

SECTION 7.02

Liens

9193

 

--------------------------------------------------------------------------------

 

SECTION 7.03

Mergers, Consolidations, Etc

9295

SECTION 7.04

Dispositions

9395

SECTION 7.05

Lines of Business

9597

SECTION 7.06

Investments and Acquisitions

9597

SECTION 7.07

Restricted Payments

9799

SECTION 7.08

Transactions with Affiliates

98100

SECTION 7.09

Restrictive Agreements

99101

SECTION 7.10

Optional Payments and Modifications of Material Subordinated Debt

100103

SECTION 7.11

Financial Covenants

101103

SECTION 7.12

Sale-Leasebacks

101104

SECTION 7.13

Changes in Fiscal Periods

102104

SECTION 7.14

Use of Proceeds and Letters of Credit

102104

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

102104

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

104107

 

 

 

ARTICLE X MISCELLANEOUS

106109

 

 

 

SECTION 10.01

Notices

106109

SECTION 10.02

Waivers; Amendments.

106109

SECTION 10.03

Expenses; Indemnity; Damage Waiver

108110

SECTION 10.04

Successors and Assigns; Participations

109112

SECTION 10.05

Survival

114117

SECTION 10.06

Counterparts; Integration; Effectiveness

114117

SECTION 10.07

Severability

115117

SECTION 10.08

Right of Setoff

115117

SECTION 10.09

Governing Law; Jurisdiction; Consent to Service of Process

115118

SECTION 10.10

WAIVER OF JURY TRIAL

116118

SECTION 10.11

Headings

115119

SECTION 10.12

Confidentiality

115119

SECTION 10.13

USA PATRIOT Act

118121

SECTION 10.14

Collateral Matters; Release of Guarantees and Liens

118121

SECTION 10.15

No Advisory or Fiduciary Responsibility

119122

SECTION 10.16

Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions

120123

SECTION 10.17

Certain ERISA Matters

121123

SECTION 10.18

Acknowledgement Regarding any Supported QFCs

122124

 

 

 

 

 

--------------------------------------------------------------------------------

2

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, on any date, a fluctuating interest rate per annum
equal to the greatest of: (a) the Prime Rate in effect on such day, (b) the New
York Fed Bank Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business  Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1%, provided that, for the purpose of this definition, the Adjusted LIBO
Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen
Rate is not available for such one month Interest Period, the Interpolated Rate)
at approximately 11:00 a.m., London time, on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the New York Fed Bank
Rate shall be effective from and including the effective date of such change in
the Prime Rate or the New York Fed Bank Rate, respectively. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.75%, such rate shall be deemed to be 1.75% for purposes of this
Agreement.

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction in which the Borrower or any of its Subsidiaries or Unrestricted
Subsidiaries operates that are applicable to the Borrower or any of its
Subsidiaries or Unrestricted Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder; provided
that for purposes of Section 2.21 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees or acceptance fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”,
respectively, based upon the Total Net Leverage Ratio as of the most recent
determination date; provided, that prior to the delivery of the Borrower’s
consolidated financial statements delivered pursuant to Section 6.01(a) or (b)
of this Agreement (and the related compliance certificate delivered pursuant to
Section 6.01(d) of this Agreement) for the second full fiscal quarter ending
following the Closing Date, the “Applicable Rate” shall be the applicable rate
per annum set forth below in Category 2:; provided, further, that during the
Covenant Adjustment Period, (i) any applicable rate per annum set forth below
under the caption “ABR Spread” and “Eurodollar Spread” shall be increased by
0.50% and (ii) any applicable rate per annum set forth below under the caption
“Commitment Fee Rate” shall be increased by 0.20%:

 

--------------------------------------------------------------------------------

3

 



Total Net

Leverage Ratio:

ABR Spread

Eurodollar Spread

Commitment Fee

Rate

Category 1 Greater than 6.00:1.00

 

1.50%

 

2.50%

 

0.40%

Category 2 Greater than 5.00:1.00 but less than or equal to 6.00:1.00

 

 

1.25%

 

 

2.25%

 

 

0.35%

Category 13

Greater than 4.00:1.00 but less than or equal to 5.00:1.00

 

 

1.00%

 

 

2.00%

 

 

0.30%

Category 24

Greater than 3.00:1.00 but less than or equal to 4.00:1.00

 

 

0.75%

 

 

1.75%

 

 

0.25%

Category 35

Greater than 2.00:1.00 but less than or equal to 3.00:1.00

 

 

0.50%

 

 

1.50%

 

 

0.20%

Category 46 Less than or equal to

2.00:1.00

 

0.25%

 

1.25%

 

0.15%

 

For purposes of the foregoing, (i) the Total Net Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower based upon the
Borrower’s consolidated financial statements delivered pursuant to Section
6.01(a) or (b) of this Agreement (and the related compliance certificate
delivered pursuant to Section 6.01(d) of this Agreement) and (ii) each change in
the Applicable Rate resulting from a change in the Total Net Leverage Ratio
shall be effective during the period commencing on and including the date three
Business Days after delivery to the Administrative Agent of such consolidated
financial statements and compliance certificate indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Total Net Leverage Ratio shall be deemed to be in
Category 1 if the Borrower fails to deliver the consolidated financial
statements (and related compliance certificate) required to be delivered by it
pursuant to Section 6.01(a), (b) and/or (d), during the period from the
expiration of the time for delivery thereof specified in such Sections until
such financial statements and compliance certificate are delivered. In the event
that any financial statement or certification delivered pursuant to Section 6.01
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, the
Borrower shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Rate for such Applicable Period based upon the corrected compliance certificate,
and (c) immediately pay to the Administrative Agent for the benefit of the
Lenders the accrued additional interest and other fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly distributed by the Administrative

 

--------------------------------------------------------------------------------

5

 

(f) the aggregate amount of the Available Amount used after the Closing Date and
prior to such date to make any (i) Investments pursuant to Section 7.06(m), (ii)
Restricted Payments pursuant to Section 7.07(d) or (iii) Restricted Debt
Payments pursuant to Section 7.10(a)(ii).

 

“Available Incremental Amount” means an aggregate principal amount equal to the
sum of (a) (if the Total Net Leverage Ratio is less than or equal to 4.25 to
1.00 after giving effect to the incurrence of Indebtedness on a Pro Forma Basis
(without netting the cash proceeds therefrom) and to   the use of proceeds
thereof, (i) $125,000,000 minus (ii) the aggregate principal amount of all
Incremental Term Loans, Incremental Equivalent Debt and Revolving Credit
Commitment Increases incurred or issued in reliance on clause (a)(i) of this
definition, plus (b) (i) the sum of (x) the amount of any optional prepayments
of Term Loans in accordance with Section 2.12(a) plus (y) to the extent the
Borrower has permanently reduced the Revolving Credit Commitments in accordance
with Section 2.10(b), the amount of any such reduction minus (ii) the aggregate
principal amount of all Incremental Term Loans, Incremental Equivalent Debt and
Revolving Credit Commitment Increases incurred or issued in reliance on clause
(b)(i) of this definition, plus (c) an unlimited amount so long as (i) after
giving Pro Forma  Effect to the relevant Incremental Term Loans, Incremental
Equivalent Debt (if such Incremental Equivalent Debt is (or is intended to be)
secured by Liens on the Collateral) and/or Revolving Credit Commitment Increase
(without netting the cash proceeds therefrom and assuming a full drawing of all
Revolving Credit Commitments (including any applicable Revolving Credit
Commitment Increase to be incurred)) and to the use of proceeds thereof, the
Senior Secured Net Leverage Ratio is less than or equal to 3.00 to 1.00 or (ii)
with respect to any unsecured Incremental Equivalent Debt, after giving Pro
Forma Effect thereto (without netting the cash proceeds therefrom) and to the
use of proceeds thereof, the Total Net Leverage Ratio is less than or equal to
the(i) during the Covenant Adjustment Period, 4.25:1.00 and (ii) thereafter, the
then-applicable Required Ratio, in each case, as of the last day of the
applicable Reference Period; provided that the Borrower may elect to use clause
(c) above (in whole or in part) prior to using all or a portion of clauses (a)
or (b), or combine the use of clause (a), (b) and (c), and, if clause (c) and
one or both of clauses (a) and (b) are available at the time of such incurrence
and the Borrower does not make an election, the Borrower will be deemed to have
elected to use clause (c) first.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Affected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or insolvency proceedings).

 

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any Affiliate of any Lender: (a) commercial
credit cards, other commercial cards, purchase cards and merchant card services,
(b) stored value cards, (c) treasury management services or other payment
services (including, without limitation, electronic payment service, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

--------------------------------------------------------------------------------

10

 

amortization in respect of applicable affiliate or other similar agreements in
effect on the Closing Date and listed on Schedule 1.01(b)).; provided, that if
the Borrower has not delivered a Covenant Adjustment Termination Certificate,
solely for the purposes of testing compliance with Sections 7.11(a) and 7.11(b)
(and not for any other actions referencing such Sections or pro forma
calculations of such ratios), Consolidated EBITDA for the Reference Period
ending on March 31, 2021 shall be deemed to be Consolidated EBITDA for the
fiscal quarter then ending, multiplied by four, Consolidated EBITDA for the next
successive Reference Period thereafter shall be deemed to be Consolidated EBITDA
for such two fiscal quarter period, multiplied by two, and Consolidated EBITDA
for the next successive Reference Period thereafter shall be deemed to be
Consolidated EBITDA for such three fiscal quarter period, multiplied by 4/3.

 

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(x) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any Asset Sale, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Asset Sale
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (y) if
during such Reference Period the Borrower or any Subsidiary shall have made an
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis.

 

Notwithstanding the foregoing, “Consolidated EBITDA” for any period set forth on
Schedule 1.01(c) shall be deemed equal to the amount for such period set forth
on Schedule 1.01(c).

 

“Consolidated Interest Coverage Ratio” means, at any date, the ratio of (a)
Consolidated EBITDA for the Reference Period ended on, or most recently ended
prior to, such date, to (b) Consolidated Interest Expense for such Reference
Period.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), minus interest income of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP. Notwithstanding the foregoing, “Consolidated Interest Expense” for
(a) the Reference Period ending  June 30, 2017, shall equal Consolidated
Interest Expense during the period from June 1, 2017 through June 30, 2017
multiplied by 12.0, (b) for the Reference Period ending September 30, 2017,
shall equal Consolidated Interest Expense during the period from June 1, 2017
through September 30, 2017 multiplied by 3.0, (c) for the Reference Period
ending December 31, 2017, shall equal Consolidated Interest Expense during the
period from June 1, 2017 through December 31, 2017 multiplied by 1.714 and (d)
for the Reference Period ending March 31, 2018, shall equal Consolidated
Interest Expense during the period from June 1, 2017 through March 31, 2018
multiplied by 1.2.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or loss) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (b) the
undistributed earnings of any Subsidiary of the Borrower (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation

 

--------------------------------------------------------------------------------

11

 

(other than under any Loan Document) or Requirement of Law applicable to such
Subsidiary; provided, further, that neither (x) non-cash asset write-downs,
including impairment of goodwill and intangible assets, (y) any equity-based
compensation charge or expense, including any such charge or expense arising
from grants of stock appreciation or similar rights, stock options, restricted
stock, profits interests or other rights or equity or equity-based incentive
programs, nor (z) any non-cash amortization expense relating to the acquisitions
of intangible assets before or after the Closing Date shall, in each case, be
deducted in the calculation of “Consolidated Net Income”. Notwithstanding the
foregoing, the amount of any cash dividends, distributions or other amounts paid
by any Unrestricted Subsidiary and received by the Borrower or the Subsidiaries
during any such period shall be included, without duplication and (for purposes
of calculating the Available Amount pursuant to clause (b) of the definition
thereof) subject to clause (b) of the proviso in the immediately preceding
sentence, in the calculation of Consolidated Net Income for such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting  power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covenant Adjustment Period” means the period beginning on June 15, 2020 and
ending on the Covenant Adjustment Termination Date.

 

 

“Covenant Adjustment Termination Certificate” means an irrevocable certificate
of a Responsible Officer of the Borrower (a) stating that such certificate is a
Covenant Adjustment Termination Certificate and (b) certifying compliance with
the Pre-Adjustment Interest Coverage Ratio and Pre-Adjustment Leverage Ratio for
the most recently ended fiscal quarter and demonstrating such compliance in
reasonable detail.

 

 

“Covenant Adjustment Termination Date” means the earlier of (a) the date of
delivery of the compliance certificate for the fiscal quarter ending on March
31, 2021, to the extent demonstrating compliance with the financial covenants
set forth in Sections 7.11(a) and 7.11(b) and (b) any date on which the Borrower
delivers a Covenant Adjustment Termination Certificate to the Administrative
Agent.

 

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term   is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” shall have the meaning assigned to it in Section 10.18(b).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund its portion of any Borrowing,
or any portion of its participation in any

 

--------------------------------------------------------------------------------

13

 

additional Affiliate of any Competitor or Competitor Holding Company, in each
case that has been specified by the Borrower in writing to the Joint Lead
Arrangers (prior to the Closing Date) or the Administrative Agent (on or after
the Closing Date), and (c) any Affiliate of any Person described in the
foregoing clauses (a) or (b) that is clearly identifiable solely on the basis of
the similarity of its name as an Affiliate of such Person(s); provided, that
notwithstanding anything herein to the contrary, (i) any person that is a Lender
and subsequently becomes a Disqualified Lender will be deemed to not be a
Disqualified Lender hereunder, (ii) “Disqualified Lender” shall exclude any
Person identified by the Borrower as no longer being a “Disqualified Lender” by
written notice to the Administrative Agent, and (iii) in no event shall the
designation of any Person as a Disqualified Lender pursuant to the foregoing
clause (b) apply (x) to disqualify any Person until three (3) Business Days
after such Person shall have been identified in writing to the Administrative
Agent via electronic mail submitted to JPMDQ_Contact@jpmorgan.com (or to such
other address as the Administrative Agent may designate to the Borrower from
time to time) (the “Designation Effective Date”), or (y) retroactively to
disqualify any Person that, prior to the Designation Effective Date, has (1)
acquired an assignment or participation interest under this Agreement or (2)
entered into a trade to acquire an assignment or participation interest under
this Agreement.

 

“Disqualified Lenders List” has the meaning set forth in clause (a) of the
definition of “Disqualified Lender”, as the same may be supplemented from time
to time pursuant to clause (b) of the definition of “Disqualified Lender”.

“Disqualified Person” has the meaning assigned to such term in Section
10.04(f)(i).

“Disqualified Stock” means with respect to any Person, Capital Stock of such
Person which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date that is 91 days after the Latest
Maturity Date (as determined as of the date of issuance of such Capital Stock);
provided that if such Capital Stock is issued to any plan for the benefit of
employees of any Loan Party or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by any Loan Party in order to satisfy applicable statutory or
regulatory obligations.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of any jurisdiction within the United States of
America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

--------------------------------------------------------------------------------

21

 

time, and including for the avoidance of doubt the Term Loan Maturity Date and
the Incremental Term Loan Maturity Date.

 

“LC Commitment” means, with respect to each Issuing Lender, the commitment of
such Issuing Lender to issue Letters of Credit up to the amount set forth
opposite the name of such Issuing Lender on Schedule 1.01(a).

 

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Revolving Percentage of the total LC Exposures at such time.

 

“Lenders” means the Persons listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
instrument entered into pursuant to Section 2.10(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption. Each
Increasing Revolving Credit Lender, each Assuming Revolving Credit Lender, each
Incremental Term Loan Lender, each Refinancing Facility Lender and each Lender
that executes and delivers an Extension Amendment shall, in each case, (i) be a
Lender upon the effectiveness of the Revolving Credit Commitment Increase
Supplement, Incremental Term Loan Supplement, Refinancing Amendment or Extension
Amendment, as applicable, to which such Person is a party, or (ii) in the case
of any such Person that was a Lender prior to the effectiveness of such
agreement, shall continue to be a Lender upon the effectiveness of such
agreement.

 

“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) executed and delivered by any Loan Party governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be modified and supplemented and in
effect from time to time.

 

“Letter of Credit Sublimit Amount” means $25,000,000.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by
the  Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that if the LIBO Screen
Rate shall be less than zero0.75%, such rate shall be deemed to be zero0.75% for
purposes of this Agreement; provided further that if the LIBO Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars,

 

--------------------------------------------------------------------------------

22

 

then the LIBO Rate shall be the Interpolated Rate at such time (provided that if
any Interpolated Rate shall be less than zero0.75%, such rate shall be deemed to
be zero0.75% for purposes of this Agreement).

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Condition Transaction” means (i) any Acquisition or other Investment
permitted under Section 7.06 by the Borrower or one or more of its Subsidiaries
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing and (ii) any redemption or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption or
repayment.

 

“Liquidity” means, as of any date, the amount of Unrestricted Cash of the
Borrower and its Subsidiaries (other than Unrestricted Subsidiaries) that is
located in deposit accounts as of such date, plus the unused Revolving Credit
Commitments then in effect as of such date.

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, the promissory notes (if any) executed and delivered pursuant to
Section 2.11(e), the Security Documents, (prior to the Parent Guaranty Release
Date and solely for purposes of clauses (c) and (m) of Article VIII) the Parent
Guaranty, any Incremental Term Loan Supplement, any Revolving Credit Commitment
Increase Supplement, any Refinancing Amendment, any Extension Amendment and any
amendment, waiver, supplement or other modification to any of the foregoing and
any other document or instrument designated by the Borrower and the
Administrative Agent as a “Loan Document”. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto.

 

“Loan Parties” means (a) the Borrower, (b) the Subsidiary Guarantors and (c)
prior to the Parent Guaranty Release Date and solely for purposes of clauses (c)
and (m) of Article VIII, Parent.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operation or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b)the ability of the Loan Parties to perform
their respective obligations hereunder and under the other Loan Documents or (c)
the validity or enforceability of this Agreement or any other Loan Document or
the rights or remedies of the Administrative Agent and the Lenders hereunder or
thereunder.; provided, however, that solely until the earlier of (i) March 31,
2021 and (ii) the delivery of a Covenant Adjustment Termination Certificate, no
“Material Adverse Effect” shall be deemed to have occurred as a result of   any
event, occurrence, fact, condition or change impacting the business, operations
or financial condition of the Borrower and its Restricted Subsidiaries that were
reflected in the financial projections and model

 

--------------------------------------------------------------------------------

23

 

that were disclosed in writing to the Lenders, or as otherwise specifically
disclosed in writing to the Lenders, in each case in the Lenders’ Presentation
distributed on June 2, 2020.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate outstanding
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the  Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
any Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Material Permitted Acquisition” means any Permitted Acquisition and other
Acquisition permitted pursuant to Section 7.06 for cash consideration of at
least $75,000,000.

 

“Material Real Property” has the meaning set forth in Section 6.11(b).

 

“Material Subordinated Debt” means any Indebtedness (including, for the
avoidance of doubt, any Incremental Equivalent Debt and any Refinancing
Equivalent Debt, but other than Indebtedness among the Borrower and/or its
Subsidiaries) that is expressly subordinated in right of payment to the
Obligations, with an individual outstanding principal amount in excess of
$30,000,000.

 

“Minimum Extension Condition” has the meaning set forth in Section 2.24(b).
“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust, security deed or like instrument
granting a Lien on any Mortgaged Property given by any of the Loan Parties, as
grantor, to the Administrative Agent, each such Mortgage to be in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Mortgaged Properties” shall mean the real property listed on Schedule 1.01(d)
and any real property which may from time to time be the subject of a Mortgage
pursuant to Section 6.11.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the excess of (1) the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), (provided
that no such proceeds from any Asset Sale or Recovery Event shall be included in
the calculation of Net Cash Proceeds unless the gross proceeds (with respect to
Asset Sales, valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) to the Borrower and
its Subsidiaries from all Asset Sales and Recovery Events (x) in the applicable
fiscal year shall exceed $10,000,000 in the aggregate or (y) since the Closing
Date shall exceed $25,000,000 in the aggregate on  a cumulative basis since the
Closing Date), net of (2) (i) attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
(including principal, premium or penalty, if any, and interest, breakage costs
or other amounts) secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in

 

 

--------------------------------------------------------------------------------

27

 

Pre-Adjustment Interest Coverage Ratio” means 3.00 to 1.00.

 

“Pre-Adjustment Leverage Ratio” means (a) 4.25 to 1.00, as of the end of each
Reference Period ending on or after June 30, 2020 but prior to March 31, 2021, (
b) 4.00 to 1.00, as of the end of each Reference Period ending on or after March
31, 2021 but prior to December 31, 2021 and (c) 3.75 to 1.00, as of the end of
each Reference Period ending on or after December 31, 2021.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Pro Forma Basis” or “Pro Forma Effect” means, with respect to any determination
of the Consolidated Interest Coverage Ratio, Total Net Leverage Ratio, the
Senior Secured Net Leverage Ratio or Consolidated EBITDA (including component
definitions thereof), that:

 

(a)in the case of (A) any Disposition of all or substantially all of the Capital
Stock of any Subsidiary or any division and/or product line of the Borrower, any
Subsidiary or (B) any designation of a Subsidiary as an Unrestricted Subsidiary,
income statement items (whether positive or negative) attributable to the
property or Person subject to such Subject Transaction, shall be excluded as of
the first day of the applicable Reference Period with respect to any test or
covenant for which the relevant determination is being made and (ii) in the case
of any Permitted Acquisition, Investment and/or designation of an Unrestricted
Subsidiary as a Subsidiary described in the definition of the term “Subject
Transaction”, income statement items (whether positive or negative) attributable
to the property or Person subject to such Subject Transaction shall be included
as of the first day of the applicable Reference Period with respect to any test
or covenant for which the relevant determination is being made,

 

(b)any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Reference Period with
respect to any test or covenant for which the relevant determination is being
made,

 

(c)any Indebtedness incurred by the Borrower or any of its Subsidiaries in
connection therewith shall be deemed to have occurred as of the first day of the
applicable Reference Period with respect to any test or covenant for which the
relevant determination is being made; provided that, (x) if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable Reference Period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness at the relevant date of determination (taking into account any
interest hedging arrangements applicable to such Indebtedness), (y) interest on
any obligation with respect to any Capital Lease shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Borrower to
be the rate of interest implicit in such obligation in accordance with GAAP and
(z) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate or other rate shall be determined to have been based upon
the rate actually chosen, or if none, then based upon such optional rate chosen
by the Borrower; and

 

 

 

--------------------------------------------------------------------------------

30

 



“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans,
outstanding Refinancing Term Loans, outstanding Extended Term Loans and unused
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans,
outstanding Refinancing Term Loans, outstanding Extended Term Loans and unused
Commitments at such time. The “Required Lenders” of a particular Class of Loans
means Lenders having Revolving Credit Exposures, outstanding Term Loans,
outstanding Incremental Term Loans, outstanding Refinancing Term Loans,
outstanding Extended Term Loans and/or unused Commitments of such Class, as
applicable, representing more than 50% of the total Revolving Credit Exposures,
outstanding Term Loans, outstanding Incremental Term Loans, outstanding
Refinancing Term Loans, outstanding Extended Term Loans and/or unused
Commitments of such Class, as applicable, at such time.

 

“Required Ratio” has the meaning set forth in Section 7.11(a).

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Resolution Authority” means an EEA Resolution Authority or with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury or other similar office of the Borrower and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of any Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock or on account of any return of capital to the Borrower’s or
such Subsidiary’s stockholders, partners or members (or the equivalent of any
thereof).

 

“Restricted Subsidiaries” means, as of any date, the Subsidiaries of the
Borrower and any other Loan Party which are not Unrestricted Subsidiaries.

 

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

 

--------------------------------------------------------------------------------

35

 



“Total Net Leverage Ratio” means, at any date, the ratio of (a) all Indebtedness
of the Borrower and its Subsidiaries on such date, determined on a consolidated
basis in accordance with GAAP, minus Unrestricted Cash of the Borrower and its
Subsidiaries on such date to (b) Consolidated EBITDA for the Reference Period
ended on, or most recently ended prior to, such date.

 

“Transaction Costs” means all fees, costs and expenses incurred or paid by the
Borrower or any Subsidiary in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is a
party, the borrowing of Loans hereunder and the use of proceeds thereof, the
consummation of the Spin-Off, the payment of the Closing Date Cash Transfer and
the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investments firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institutions.

“Unrestricted Cash” means unrestricted domestic cash and Cash Equivalents of the
Borrower and its Domestic Subsidiaries in an amount not to exceed $125,000,000
in the aggregate.

 

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower that is
identified on Schedule 4.16 as an Unrestricted Subsidiary, (b) any subsidiary of
the Borrower that is designated as an Unrestricted Subsidiary by the Borrower
pursuant to Section 6.12 subsequent to the Closing Date and (c) any subsidiary
of an Unrestricted Subsidiary; provided that (a) except to the extent provided
in Section 6.12, no Subsidiary may be designated (or re-designated) as an
Unrestricted Subsidiary, (b) notwithstanding anything to the contrary in this
Agreement, no Subsidiary may be designated as an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary and (c) no Person may be
designated as an “Unrestricted Subsidiary” if such Person is not an
“Unrestricted Subsidiary” or is a “Guarantor” under any agreement, document or
instrument evidencing any Incremental Equivalent Debt, any Refinancing
Equivalent Debt, any Material Indebtedness, any Material Subordinated Debt or
any Permitted Refinancing Indebtedness of any of the foregoing, or has otherwise
guaranteed or given assurances of payment or performance under or in respect of
any such Indebtedness.

 

“USA PATRIOT Act” has the meaning set forth in Section 10.13.

 

“U.S. Special Resolution Regime” shall have the meaning assigned to it in
Section 10.18(a).

 

 

 

--------------------------------------------------------------------------------

36

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instruments under which that liability arises, to convert all
or part of that liability into shares, securities   or obligations of that
Person or any Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires   otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer   to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.03 Accounting Terms; GAAP.

 

(a)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.  Notwithstanding any other
provision of this Agreement or the other  Loan Documents to the contrary, the
determination of whether a lease constitutes a capital lease or an operating
lease, and whether obligations arising under a lease are required to be
capitalized on the

 

--------------------------------------------------------------------------------

49

 

such Assuming Revolving Credit Lender’s increased Revolving Credit Commitment,
in each case duly executed by such Increasing Revolving Credit Lender or
Assuming Revolving Credit Lender, as the case may be, and the Borrower and
acknowledged by the Administrative Agent and (C) such certificates, legal
opinions or other documents from the Borrower reasonably requested by the
Administrative Agent in connection with such Revolving Credit Commitment
Increase. Upon the Administrative Agent’s receipt of a fully executed Revolving
Credit Commitment Increase Supplement from each Increasing Revolving Credit
Lender and/or Assuming Revolving Credit Lender referred to in clause (B) above,
together with the certificates, legal opinions and other documents referred to
in clauses (A) and (C) above, the Administrative Agent shall record the
information contained in each such agreement in the Register and give prompt
notice of the relevant Revolving Credit Commitment Increase to the Borrower and
the Lenders (including, if applicable, each Assuming Revolving Credit Lender).
On each Revolving Credit Commitment Increase Date, to the extent such Revolving
Credit Commitment Increase is an Incremental Revolving Credit Commitment
Tranche, the Borrower shall simultaneously (i) prepay in full the outstanding
Revolving Credit Loans (if any) held by the Revolving Credit Lenders immediately
prior to giving effect to the relevant Revolving Credit Commitment Increase,
(ii) if the Borrower shall have so requested in accordance with this Agreement,
borrow new Revolving Credit Loans from all Revolving Credit Lenders (including,
if applicable, any Assuming Revolving Credit Lender) such that, after giving
effect thereto, the Revolving Credit Loans are held ratably by the Revolving
Credit Lenders in  accordance with their respective Revolving Credit Commitments
(after giving effect to such Revolving Credit Commitment Increase) and (iii) pay
to the Revolving Credit Lenders the amounts, if any, payable under Section 2.17;
provided that notwithstanding the foregoing, with respect to any Revolving
Credit Commitment Increase that is the same tranche as the existing Revolving
Credit Commitments, at the election of the Administrative Agent in its sole
discretion, any Revolving Credit Loans outstanding on such Revolving Credit
Commitment Increase Date shall be reallocated among the Revolving Credit Lenders
(with Revolving Credit Lenders making any required payments to each other) to
the extent necessary to keep the outstanding Revolving Credit Loans ratable with
any revised pro rata shares of  such Lenders arising from any nonratable
increase in the Revolving Credit Commitments under this Section 2.10(c). Upon
each such Revolving Credit Commitment Increase, the participation interests
of  the Revolving Credit Lenders in the then outstanding Letters of Credit shall
automatically be adjusted to reflect, and each Revolving Credit Lender
(including, if applicable, each Assuming Revolving Credit Lender) shall have a
participation in each such Letter of Credit equal to, the Revolving Credit
Lenders’ respective Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit after giving effect to such increase.

 

(d)Incremental Term Loans.

 

(i)Requests for Incremental Term Loans. The Borrower and any one or more Lenders
or other lenders arranged by the Borrower and approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed) but in any
event shall otherwise be an eligible assignee under Section 10.04 (an
“Incremental Term Loan Lender”) may from time to time, other than during the
Covenant Adjustment Period, agree that such Incremental Term Loan Lenders shall
make one or more tranches of term loans available to the Borrower (each an
“Incremental Term Loan”), which may be the same facility as the existing Term
Loans or a separate class of term loans. Any such Incremental Term Loan shall be
made available (the date such Incremental Term Loan is made available, an
“Incremental Term Loan Effective Date”) to the Borrower on terms and pursuant to
a supplement to this Agreement in form and substance substantially consistent
with the terms related to the Term Loans in this Agreement, or otherwise
reasonably satisfactory to the Administrative Agent, the Incremental Term Loan
Lenders and the Borrower (an “Incremental Term Loan Supplement”) executed and
delivered by the Borrower, the applicable Incremental Term Loan Lenders and the
Administrative Agent (which Incremental Term Loan Supplement may include such
amendments to this Agreement as shall be required in the reasonable

 

--------------------------------------------------------------------------------

51

 

tranche as the existing Term Loans, or (ii) subject to clauses (E) and (H)
above, that are identical to the existing Term Loans, other than those terms
relating to amortization, pricing (including interest rates, rate floors or
OID), fees and maturity date and other than as set forth in this clause (d), or
such terms as are reasonably satisfactory to the Administrative Agent, the
Incremental Term Loan Lenders and the Borrower, with respect to any Incremental
Term Loans that are a separate tranche from the existing Term Loans.

 

Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Incremental Term Loan Lender and any election
to do so shall be in the sole discretion of each Lender.

 

(ii)Effectiveness of Increase. On each Incremental Term Loan Effective Date, the
Borrower shall deliver to the Administrative Agent (A) a certificate of a duly
authorized officer of the Borrower stating that the conditions with respect to
such Incremental Term Loan under this paragraph (d) have been satisfied, (B) an
executed Incremental Term Loan Supplement and (C) such certificates, legal
opinions or other documents from the Borrower reasonably requested by the
Administrative Agent in connection with such Incremental Term Loan. Upon the
Administrative Agent’s receipt of a fully executed Incremental Term Loan
Supplement, together with the certificates, legal opinions and other documents
referred to in clauses (A) and (C) above, the Administrative Agent shall record
the  information contained in each such agreement in the Register and give
prompt notice of the relevant Incremental Term Loan to the Borrower and the
Lenders.

 

(e)Incremental Equivalent Debt. The Borrower may, other than during the Covenant
Adjustment Period, utilize availability under the Incremental Facilities in
respect of one or more series of senior unsecured notes or term loans or senior
secured first lien notes or term loans or senior secured junior lien (as
compared to the Liens securing the Secured Obligations) term loans, in each
case, if secured, that will be secured by Liens on the Collateral on an pari
passu or junior priority basis (as applicable) with the Liens on Collateral
securing the Secured Obligations, and issued in a public offering, Rule 144A or
other private placement or loan origination pursuant to an indenture, credit
agreement or otherwise, in an aggregate amount not to exceed, together with the
aggregate amount of all Revolving Credit Commitment Increases and all
Incremental Term Loans, the Available Incremental Amount (“Incremental
Equivalent Debt”); provided that such Incremental Equivalent Debt (i) does not
mature earlier than the Latest Term Loan Maturity Date (as determined as of the
date of incurrence of such Incremental Equivalent Debt), or have a shorter
weighted average life to maturity than the weighted average life to maturity of
the Revolving Credit Commitments, the Term Loans or any Incremental Facility
outstanding at such time, (ii) has terms and conditions (other than pricing
(including interest  rates, rate floors or OID) and fees and, solely with
respect to any term loans, amortization, prepayment premiums, and as otherwise
explicitly set forth in this Agreement) no more restrictive than those under the
credit facilities provided for herein (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date (as determined as of
the date of incurrence of such Incremental Equivalent Debt)), (iii) does not
require mandatory prepayments to be made except to the extent required to be
applied no worse than pro rata to the credit facilities provided for herein and
any pari passu secured Incremental Equivalent Debt (provided that any term loans
constituting Incremental Equivalent Debt may be subject to an excess cash flow
sweep which may be shared on a pari passu basis with any term loan facility
hereunder), (iv) to the extent secured, shall not be secured by any Lien on any
asset that does not also secure the existing credit facilities hereunder, or to
the extent guaranteed, shall not be guaranteed by any Person other than the
Subsidiary Guarantors and (v) to the extent secured, shall be subject to
customary intercreditor arrangements reasonably satisfactory to the Borrower and
the Administrative Agent.

 

--------------------------------------------------------------------------------

53

 

(a)Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty (but, if applicable, subject to Section 2.17), subject to the
requirements of paragraph (d) of this Section.

 

(b)Mandatory Prepayments of Revolving Credit Loans.

 

(i)If, at any time, the total Revolving Credit Exposures of all Lenders exceed
the total Revolving Credit Commitments, then the Borrower shall prepay Revolving
Credit Loans (or, to the extent after giving effect to any such prepayment, any
such excess remains, cash collateralize Letters of Credit in a manner consistent
with the requirements in Section 2.07(k)), to eliminate such excess within one
(1) Business Day of receiving written notice of such excess from the
Administrative Agent.

 

(ii)If, at any time during the Covenant Adjustment Period, Unrestricted Cash of
the Borrower and its Subsidiaries (other than Unrestricted Subsidiaries) that is
located in deposit accounts exceeds $75,000,000, then the Borrower shall prepay
any Revolving Credit Loans then outstanding (or, to the extent after giving
effect to any such prepayment, any such excess remains, cash collateralize any
outstanding Letters of Credit in a manner consistent with the requirements in
Section 2.07(k)) within three (3) Business Days, until Unrestricted Cash of the
Borrower and its Subsidiaries (other than Unrestricted Subsidiaries) that is
located in deposit accounts is less than or equal to $75,000,000.

 

(c)Mandatory Prepayments of Term Loans.

 

(i)If any Indebtedness shall be incurred by the Borrower or any of its
Subsidiaries (excluding any Indebtedness incurred in accordance with Section
7.01), an amount equal to 100% of the Net Cash Proceeds thereof shall be applied
within five Business Days of the receipt of such Net Cash Proceeds toward the
prepayment of the Term Loans as set forth in Section 2.12(c)(iii).

 

(ii)If the Borrower or any of its Subsidiaries shall receive Net Cash Proceeds
from  any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof within five Business Days of the receipt of such
Net Cash Proceeds, an amount equal to 100% of such Net Cash Proceeds shall be
applied within ten Business Days following receipt thereof toward the prepayment
of the Term Loans as set forth in Section 2.12(c)(iii); provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 2.12(c)(iii).

 

(iii)Amounts to be applied in connection with prepayments shall be applied to
the prepayment of the Term Loans in accordance with Section 2.19. The
application of any prepayment pursuant to this Section 2.12(c) shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 2.12(c) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid. Each prepayment of the Term Loans
in accordance with this Section 2.12(c) shall be applied first to prepay the
next four installments of each such Class of Term Loans in direct order of
maturity and then to prepay all remaining installments thereof pro rata against
all such scheduled installments based upon the respective amounts thereof.

 

--------------------------------------------------------------------------------

58

 

been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eEurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 30
days after receipt thereof.

 

SECTION 2.18 Taxes.

 

(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law; provided that if any Indemnified Taxes or
Other Taxes are required to be deducted or withheld from any amounts payable to
the Administrative Agent, any Lender or Issuing Lender, as determined in good
faith by any Loan  Party or the Administrative Agent, as applicable (the
“Applicable Withholding Agent”), then (i) the sum payable by the applicable Loan
Party to the Administrative Agent, Lender or Issuing Lender (as the case may be)
shall be increased as necessary so that after all required deductions or
withholding (including deductions or withholding applicable to additional sums
payable under this Section) have been made by the Applicable Withholding Agent,
the Administrative Agent, Lender or Issuing Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholding been made, (ii) the Applicable Withholding Agent shall make such
deduction or withholding and (iii) such amounts shall be paid by the Applicable
Withholding Agent to the relevant Governmental Authority in accordance with
applicable law.

 

(b)Payment of Other Taxes by the Borrower. In addition, the Loan Parties shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)Indemnification by the Borrower. Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Lender, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Loan Parties hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent) or an
Issuing Lender, or by the Administrative Agent on its own behalf or on behalf of
a Lender or an Issuing Lender, shall be conclusive absent manifest error.

 

(d)Evidence of Payments. As soon as practicable after any payment of Taxes,
imposed with respect to a payment under any Loan Document, by a Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)Tax Forms.

 

--------------------------------------------------------------------------------

65

 

such Defaulting Lender pursuant to Section 2.13(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this paragraph (d), then the fees payable to the Lenders pursuant to Section
2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; or

 

(v)if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this paragraph (d), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting   Lender’s Commitment
that was utilized by such LC Exposure) and fees payable in connection with any
Letters of Credit under Sections 2.13(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Lenders until
such LC Exposure is cash collateralized and/or reallocated; and

 

(e)so long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be  provided by the
Borrower in accordance with paragraph (d) of this Section, and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with paragraph
(d)(i) of this Section (and Defaulting Lenders shall not participate therein).

 

(f)In the event that each of the Administrative Agent, the Borrower and the
Issuing Lenders agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to  be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

 

SECTION 2.22 MIRE Event. Notwithstanding anything to the contrary herein, the
making, increasing, extension or renewal of any Loans pursuant to this Agreement
shall be subject to the Loan Parties’ compliance with the first sentence of
Section 6.11(b)(ix) hereto.

 

SECTION 2.23 Refinancing Facilities.

 

(a)Upon written notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time elect to refinance any Class of
Term Loans or Revolving Credit Commitments, in whole or in part, with one or
more new term loan facilities (each, a “Refinancing Term Facility”) or new
revolving credit facilities (each, a “Refinancing Revolving Credit Facility”;
the Refinancing Term Facilities and the Refinancing Revolving Credit Facilities
are collectively referred to  as “Refinancing Facilities”), respectively, under
this Agreement with the consent of the Borrower, the Administrative Agent (not
to be unreasonably withheld or delayed) and the institutions providing such
Refinancing Term Facility or Refinancing Revolving Credit Facility or, in the
case of any series of Term Loans, with one or more series of senior unsecured
notes or term loans or senior secured first lien notes  or term loans or senior
secured junior lien (as compared to the Liens securing the Secured Obligations)
term loans, in each case, if secured, that will be secured by Liens on the
Collateral on a pari passu basis  or junior priority basis (as applicable) with
the Liens on Collateral securing the Secured Obligations and will be subject to
customary intercreditor arrangements reasonably satisfactory to the Borrower and
the

 

--------------------------------------------------------------------------------

78

 

(iv) whether such Subsidiary is a Subsidiary Guarantor or an Excluded Subsidiary
and (v) whether such Subsidiary is an Unrestricted Subsidiary. As of the Closing
Date except as disclosed in Schedule 4.16, (x) each of the Borrower and its
Subsidiaries owns, free and clear of Liens (other than Liens created pursuant to
the Security Documents and statutory Liens permitted under Section 7.02), and
has the unencumbered right to vote, all outstanding ownership interests in each
Person shown to be held by it in Schedule 4.16, (y) all of the issued and
outstanding Capital Stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (z) there are no outstanding
Equity Rights with respect to such Person.

 

SECTION 4.17 Security Documents. The Liens granted by the Security Documents
constitute valid perfected first priority Liens on the properties and assets
covered by the Security Documents, to the extent required by the Security
Documents and subject to no prior or equal Lien except those Liens permitted by
Section 7.02.

 

SECTION 4.18 Anti-Corruption Laws and Sanctions; USA PATRIOT Act.

 

(a)The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries, its Unrestricted Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws  and applicable
Sanctions, and the Borrower, its Subsidiaries, Unrestricted Subsidiaries and
their respective officers, and to the knowledge of the Borrower, its employees
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects and are not knowingly engaged in any activity that
would reasonably be expected to result in the Borrower being designated as a
Sanctioned Person. None of (a) the Borrower, any Subsidiary, any Unrestricted
Subsidiary or to the knowledge of the Borrower, such Subsidiary or such
Unrestricted Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower,
any Subsidiary or any Unrestricted Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

(b)The Borrower and each of its Subsidiaries and Unrestricted Subsidiaries are
in compliance in all material respects with the USA PATRIOT Act.

 

SECTION 4.19 Solvency.  (a) On the Closing Date, the Borrower and its
Subsidiaries on a consolidated basis, after giving effect to the Transactions
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith and (b) at the time of and immediately after
giving effect to any Revolving Credit Loan or the issuance, amendment, renewal
or extension of any Letter of Credit the Borrower and its Subsidiaries , on a
consolidated basis, will be Solvent.

 

SECTION 4.20 EEAAffected Financial Institution. No Loan Party is an EEAAffected
Financial Institution.

ARTICLE V

CONDITIONS

SECTION 5.01 Conditions to Closing Date. The effectiveness of this Agreement and
the obligations of the Lenders to make the Loans and of the Issuing Lenders to
issue Letters of Credit

 

--------------------------------------------------------------------------------

82

 

figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous fiscal year, all in reasonable
detail and certified by a Responsible Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)if any Person has been designated as an Unrestricted Subsidiary, concurrently
with any delivery of financial statements under clauses (a) or (b) above,
financial statements (in substantially the same form as the financial statements
delivered pursuant to clauses (a) and (b) above) prepared on the basis of
consolidating the accounts of the Borrower and its Subsidiaries, together with
an explanation of reconciliation adjustments in reasonable detail;

 

(d)concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, (X) a certificate of a Responsible Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 7.11(a) and 7.11(b), (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the most
recent audited financial statements of the Borrower referred to in Section
4.04(a) and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate, (Y) a
certificate of a Responsible Officer setting forth the information required
pursuant to Annexes 1 through 4 of the Security Agreement and certifying that
such Annexes are true and correct in all material respects and contain all
applicable collateral as of such date or confirming that there has been no
change in such information since the date of the most recent certificate
delivered pursuant to this Section 6.01(d)(Y) and (Z) a list of each direct and
indirect subsidiary of the Borrower that identifies each such Person as a
Subsidiary, an Unrestricted Subsidiary and/or an Excluded Subsidiary as of the
date of delivery of such list or a confirmation that there has been no change to
such information since the later of the Closing Date and the date of the last
such list;

 

(e)annually, as soon as available, but in any event within 120 days after the
first day of each fiscal year of the Borrower, an annual budget of the Borrower
and its Subsidiaries for such fiscal year in the same form prepared for the
Borrower’s board of directors or in such other form reasonably satisfactory to
the Administrative Agent;

 

(f)promptly following receipt thereof, copies of any documents described
in  Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided that if the
Borrower or any of its ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Borrower and/or
its ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof;

 

(g)promptly upon receipt thereof, copies of all other final reports submitted to
the Borrower by its independent certified public accountants in connection with
any annual or interim audit or review of the books of the Borrower made by such
accountants; and

 

(h)until the Covenant Adjustment Termination Date, no later than the third
Business Day of each calendar month (or if such day is not a Business Day, the
immediately succeeding Business Day), a certificate of a Responsible Officer
certifying compliance with Section 7.11(c)

 

--------------------------------------------------------------------------------

83

 

during the preceding calendar month and demonstrating compliance as of the last
day of the preceding calendar month in a manner reasonably acceptable to the
Administrative Agent; and

(hi)promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to Sections 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents or provides a link thereto on the Borrower’s
website or (ii) on which such documents are posted on the Borrower’s behalf on
Intralinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide the Administrative Agent
with electronic mail versions of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent, the Joint
Bookrunners and/or the Joint Lead Arrangers will make available to the Lenders
and the Issuing Lenders materials and/or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Intralinks or another similar electronic information
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public  Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the Federal securities laws) with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed  to have authorized the Administrative
Agent, the Joint Bookrunners, Joint Lead Arrangers, the Issuing Lenders and the
Lenders to treat such Borrower Materials as either information that is publicly
available (or could be derived from publicly available information) or not
material information (although it may be confidential, sensitive and
proprietary) with respect to such Person or its securities for purposes of
Federal securities laws (provided, however, that to the extent such Borrower
Materials constitute Information (as such term is defined and used in Section
10.12), they shall be treated as set forth in Section 10.12); (y) all Borrower
Materials specifically marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Lender”; and (z) the
Administrative  Agent, the Joint Bookrunners and the Joint Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Lender”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

 

SECTION 6.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)the occurrence of any Default or Event of Default;

 

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any of
its Affiliates,

 

--------------------------------------------------------------------------------

89

 

requirements specified in this Section 6.11(b) if the Administrative Agent
determines, in its sole discretion, that the burden, cost, time or consequences
of obtaining such deliverable is excessive in relation to the benefits to be
obtained therefrom by the Secured Parties, and (ii) if the Borrower, after using
commercially reasonable efforts, is unable to comply with the requirements of
Section 6.11(b)(ix) or with any commercially reasonable request made pursuant
thereto by the Administrative Agent or any Lender or Issuing Lender, in each
case with respect to any Material Real Property, then the Borrower shall not be
required to deliver any of the items set forth in Section 6.11(b) with respect
to such Material Real Property (it being understood and agreed by the parties
hereto that compliance by the Borrower with, and any request by the
Administrative Agent or any Lender or Issuing Lender for the Borrower to comply
with, the requirements of Section 6.11(b)(ix), in each case to the extent
required by the Flood Insurance Laws, is commercially reasonable); provided that
nothing in this paragraph shall result in the non-compliance by the
Administrative Agent or any Lender or Issuing Lender with the Flood Insurance
Laws.

 

(c)Further Assurances. The Borrower will, and will cause each of the Loan
Parties to, take such action from time to time as shall reasonably be requested
by the Administrative Agent to effectuate the purposes and objectives of this
Agreement.  Without limiting the foregoing, in the event that any additional
Capital Stock shall be issued by any Subsidiary of a Loan Party, the applicable
Loan Party agrees forthwith to deliver to the Administrative Agent pursuant to
the Security Agreement the certificates evidencing such shares of stock (to the
extent certificated), accompanied by undated stock powers executed in blank and
to take such other action as the Administrative Agent shall reasonably request
to perfect the security interest created therein pursuant to the Security
Agreement. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Loan Party shall be required to grant or perfect a
security interest in any property with respect to which the Administrative Agent
and the Borrower determine, in their reasonable discretion, that the costs or
other consequences of granting or perfecting a security interest therein
(including any material adverse tax consequences) are excessive in relation to
the benefits to Secured Parties afforded thereby.  If requested by the
Administrative Agent, the Borrower will, and will cause each of its Subsidiaries
to cooperate with and provide any information necessary for the Administrative
Agent to conduct its flood due diligence and flood insurance compliance.

 

SECTION 6.12 Subsidiaries; Designation of Unrestricted Subsidiaries.

 

(a)In the event that any Person becomes a Subsidiary (which, for purposes of
this reference to “Subsidiary,” will be deemed to include an Unrestricted
Subsidiary) of the Borrower, such Person is or will be deemed to be a Subsidiary
hereunder until such time as the Borrower has designated such Subsidiary as an
Unrestricted Subsidiary in accordance with the terms of Section 6.12(b).

 

(b)The Borrower may at any time, other than during the Covenant Adjustment
Period, designate any Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Subsidiary by delivering to the Administrative
Agent a certificate of an Responsible Officer of the Borrower specifying such
designation and certifying that the following conditions to such designation set
forth in this Section are satisfied; provided that:

 

(i)both immediately before and immediately after any such designation, no
Default or Event of Default shall have occurred and be continuing;

 

(ii)after giving effect to such designation on a Pro Forma Basis, the Borrower
is in compliance with the financial covenants set forth in Sections 7.11;(a) and
7.11(b);

 

--------------------------------------------------------------------------------

90

 

(iii)after giving effect to such designation on a Pro Forma Basis, the Total Net
Leverage Ratio is less than or equal to 4.50 to 1.00; and

 

(iiiiv) in the case of a designation of a Subsidiary as an Unrestricted
Subsidiary, each subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section.

 

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower in such Subsidiary on the date of designation in
an amount equal to the fair market value of the Borrower’s Investment therein
(as determined reasonably and in good faith by a Responsible Officer of the
Borrower), and the aggregate amount of all Investments permitted to be made in
all “Unrestricted Subsidiaries” will be limited as provided in Section 7.06. The
designation of any Unrestricted Subsidiary as a Subsidiary shall constitute (i)
the incurrence at the time of designation of  any Investment, Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the Borrower in such Unrestricted Subsidiary pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary.

 

SECTION 6.13 Spin-Off. Within one Business Day of the Closing Date, (a) Parent
shall have caused the Spin-Off to have been consummated substantially in
accordance with the Form 10 filed by the Borrower with the SEC on September 7,
2016, as amended on November 2, 2016 and as further amended on February 3, 2017,
April 12, 2017, April 27, 2017 and May 4, 2017, and (b) the Administrative Agent
shall have received one or more certificates from Parent, dated as of the date
the Spin-Off is consummated and signed by a senior executive officer of Parent,
to the effect that (i) the requirements specified in clause (a) of this Section
have been satisfied, (ii) all guarantees made by the Borrower and any of its
subsidiaries pursuant to the Parent Debt have been released and (iii) the
Spin-Off is permitted under the Parent Debt Documents.  Notwithstanding anything
to the contrary contained herein or in any other Loan Document, upon the
delivery of the certificate or certificates from Parent described in the
immediately preceding sentence, the Spin-Off will be deemed to have occurred for
all purposes under this Agreement and each other Loan Document (including,
without limitation, the Security Agreement and Section 3 thereof).

 

SECTION 6.14 Security Documents.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, within one Business Day of the
Closing Date (or, solely with respect to clause (b), such later date as shall be
reasonably acceptable to the Administrative Agent) the Borrower shall have
caused to be delivered to the Administrative Agent (a) the Security Agreement,
duly executed and delivered by the Borrower, each other Loan Party and the
Administrative Agent, (b) certificates, if any, representing the Pledged Equity
(as defined in the Security Agreement) accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt  (as defined in
the Security Agreement) indorsed in blank, (c) each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in   order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on  the
collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.02), which
shall have been delivered to the Administrative Agent in proper form for filing,
registration or recordation (it being understood that no account control
agreements or landlord waivers shall be required to be obtained or otherwise
delivered by any of the  Loan Parties), and (d) a written opinion (addressed to
the Administrative Agent, the Issuing Lenders and the Lenders and dated the
Closing Date) of Latham & Watkins LLP, counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, covering such
other matters relating to the Loan Parties, this Agreement or the Transactions
as the Administrative Agent shall reasonably

 

--------------------------------------------------------------------------------

92

 



(d)Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured  by a Lien on any such assets
prior to the acquisition thereof, and extensions thereof and  Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any such
Indebtedness incurred under this Section 7.01(d); provided that (i) such
Indebtedness is incurred prior to, at the time of or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) the
sum of the aggregate principal amount of Indebtedness permitted by this clause
(d)  shall not exceed the greater of $18,750,000 and 7.5% of Consolidated EBITDA
for the most recently ended Reference Period at the time of incurrence of such
Indebtedness;

 

(e)Indebtedness of any Person that becomes a Subsidiary after the Closing Date
and any Permitted Refinancing Indebtedness incurred to refund, refinance or
replace any such Indebtedness incurred under this Section 7.01(e); provided that
(i) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the sum of the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed the greater of $50,000,000 and
20.0% of Consolidated EBITDA for the most recently ended Reference Period at the
time of incurrence of such Indebtedness;

 

(f)Incremental Equivalent Debt and Refinancing Equivalent Debt;

 

(g)Indebtedness incurred after the Closing Date by the Borrower or any
Subsidiary not exceeding an aggregate principal amount equal to the greater of
$12,500,000 and 5.0% of Consolidated EBITDA for the most recently ended
Reference Period at the time of incurrence of such Indebtedness at any time
outstanding pursuant to Sale/Leaseback Transactions permitted under Section
7.12;

 

(h)Indebtedness of Foreign Subsidiaries; provided that the sum of the aggregate
principal amount of Indebtedness permitted to be outstanding at any time by this
clause (h) shall not exceed $75,000,000 (or the foreign currency equivalent
thereof, if not denominated in Dollars);

 

(i)Indebtedness arising out of (i) Cash Management Obligations and (ii) Hedging
Agreements not entered into for speculative purposes, in each case of the
Borrower or any Subsidiary;

 

(j)Guarantees by the Borrower or any Subsidiary of borrowings by current or
former officers, managers, directors, employees or consultants in connection
with the purchase of equity of the Borrower by any such person in an aggregate
principal amount outstanding at the time not to exceed $5,000,000;

 

(k)(i) Indebtedness of the Borrower or any Subsidiary incurred to finance an
acquisition or merger, consolidation or amalgamation, provided that, after
giving effect to the incurrence thereof on a Pro Forma Basis, (A) if such
Indebtedness is (or is intended to be) secured by Liens on Collateral, (x) the
Senior Secured Net Leverage Ratio is equal to or less than 3.00 to 1.00 and (y)
any such Liens shall be subject to customary intercreditor arrangements
reasonably satisfactory to the Borrower and the Administrative Agent, and (B) if
such Indebtedness is unsecured, the Total Net Leverage Ratio is less than or
equal to (i) during the Covenant Adjustment Period, 4.25:1.00 and (ii)
thereafter, the then-applicable Required Ratio, in

 

--------------------------------------------------------------------------------

93

 

each case, on the last day of the applicable Reference Period, and (ii) any
Permitted Refinancing Indebtedness in respect of Indebtedness incurred under
this Section 7.01(k);

(l)additional Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount outstanding at the time of incurrence not to exceed the greater
of $62,500,000 and 25.0% of Consolidated EBITDA for the most recently ended
Reference Period (measured at the time of incurrence of such Indebtedness);

 

(m)Indebtedness of the Borrower or any Subsidiary in connection with one or more
standby or trade-related letters of credit, performance bonds, bid bonds, stay
bonds, appeal bonds, bankers acceptances, statutory obligations or bonds, health
or social security benefits, unemployment or other insurance obligations,
workers’ compensation claims, insurance obligations, bank guarantees, surety
bonds, utility bonds, performance guarantees, completion guarantees or other
similar bonds and obligations issued by or on behalf of the Borrower or a
Subsidiary, in each case, in the ordinary course of business or pursuant to
self-insurance obligations and not in connection with the borrowing of money or
the obtaining of advances;

 

(n)Indebtedness arising from agreements of the Borrower or any Subsidiaries
providing for indemnification, adjustment of purchase price, earnouts or similar
obligations, in each case, incurred or assumed in connection with any
Acquisition or Disposition permitted hereunder;

 

(o)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

 

(p)Indebtedness of the Borrower or any Subsidiary consisting of the financing of
insurance premiums owed to the provider of such insurance or an affiliate
thereof in the ordinary course of business;

 

(q)Indebtedness incurred by the Borrower or any Subsidiaries from guaranties of
letters of credit, surety bonds or performance bonds securing the performance by
the Borrower or any such Subsidiaries pursuant to such agreements, in connection
with the effectuation of an Investments permitted under Section 7.06;

 

(r)(i) additional unsecured Indebtedness of the Borrower or any Subsidiary (A)
in an aggregate principal amount not to exceed $125,000,000 and (B) in an
unlimited amount so long as such unsecured Indebtedness (I) has no scheduled
principal payments or prepayments prior to, or (II) automatically converts,
within 91 days of the incurrence thereof, to Indebtedness having no scheduled
principal payments or prepayments prior to, in each case, the date that is 91
days after the Latest Maturity Date (as determined as of the date of incurrence
of such Indebtedness); provided that, for all purposes of this clause (i), (x)
no Event of Default shall have occurred and be continuing or will immediately
result from the incurrence of such Indebtedness and (y) after giving Pro Forma
Effect to the incurrence of such Indebtedness and the use of proceeds thereof,
the Borrower shall be in compliance with (A) during the Covenant Adjustment
Period, a Total Net Leverage Ratio of less than or equal to 4.25:1.00 and (B)
thereafter, (I) a Total Net Leverage Ratio of no greater than .50x less than the
then-applicable Required Ratio and (II) the financial covenants set forth in
Section 7.11(b), in each case on the last day of such period, and (ii) any
Permitted Refinancing Indebtedness incurred pursuant to this Section 7.01(r);
and

 

 

--------------------------------------------------------------------------------

94

 

(s)for one Business Day following the Closing Date, Guaranties of the Parent
Debt incurred by the Borrower and its Subsidiaries.

 

For purposes of determining compliance with this Section 7.01 or Section 7.06,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums), accrued
interest, defeasance costs and other costs and expenses incurred in connection
with such refinancing.

Further, for purposes of determining compliance with this Section 7.01, (A) in
the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories set forth above, the Borrower will
be permitted to divide and classify such item of Indebtedness (or any portion
thereof) on the date of its incurrence.

 

In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.  “Increased Amount” of any Indebtedness shall mean any increase
in  the amount of such Indebtedness in connection with any accrual of interest,
the accretion of accreted value, the amortization of original issue discount,
the payment of interest in the form of additional Indebtedness, the accretion of
original issue discount, or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies.

 

SECTION 7.02 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

 

(a)Liens created pursuant to the Loan Documents;

 

(b)Permitted Liens;

 

(c)any Lien on any property or asset of the Borrower or any of its Subsidiaries
existing on the Closing Date and (other than Liens that secure obligations of
less than $100,000 individually or $2,500,000 in the aggregate) set forth on
Schedule 7.02; provided that (i) no such Lien shall extend to any other property
or asset of the Borrower or any of its Subsidiaries other than proceeds and
products thereof and (ii) any such Lien shall secure only those obligations
which it secures on the Closing Date and extensions, renewals, modifications,
restatements, replacements and combinations thereof that do not increase the
outstanding principal amount thereof or commitment therefor, in each case, as in
effect on the Closing Date and any Permitted Refinancing Increase;

 

 

 

--------------------------------------------------------------------------------

96

 



(k)options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like;

 

(l)Liens solely on any cash money deposits made by the Borrower or any
Subsidiary pursuant to merger agreements, stock or asset purchase agreements and
Liens on assets to be disposed of pending a Disposition permitted hereunder of
such assets pursuant to any asset purchase agreement or similar agreement;

 

(m)Liens securing Indebtedness incurred under Section 7.01(i); and

 

(n)Liens not otherwise permitted by this Section 7.02 so long as neither (i)
neither (A) the aggregate outstanding principal amount of the obligations
secured thereby nor (iiB) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Borrower and all Subsidiaries) the greater of (x) $18,750,000 and (y) 7.5% of
Consolidated EBITDA for the most recently ended Reference Period at the time of
incurrence of such Lien, (ii) the Total Net Leverage Ratio, calculated on a Pro
Forma Basis, is less than or equal to 4.25 to 1.00 and (iii) such Liens are not
incurred during the Covenant Adjustment Period.

For purposes of determining compliance with this Section 7.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described above but may
be permitted in part under any combination thereof and (B) in the event that a
Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens (or any portion
thereof) described above, the Borrower may, in its sole discretion, classify
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 7.02 and at the time of classification
will be entitled to only include the amount and type of such Lien or such item
of Indebtedness secured by such Lien (or any portion thereof) in one of the
above clauses (or any portion thereof).

 

SECTION 7.03 Mergers, Consolidations, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except that:

 

(a)any Subsidiary may be merged or consolidated with or into the Borrower, so
long as the Borrower is the surviving entity;

 

(b)any Subsidiary may be merged or consolidated with or into any other
Subsidiary, so long as if any Subsidiary party to such transaction is a Loan
Party, the surviving entity thereof is a Loan Party;

 

(c)the Borrower and any Subsidiary may merge or consolidate with any other
Person in a transaction in which (x) the Borrower or such Subsidiary is the
surviving or continuing Person; or (y) only with respect to a Subsidiary, the
Subsidiary is not the surviving Person but such merger or consolidation is
permitted under Section 7.04; and

 

(d)any Subsidiary may be wound up, dissolved or liquidated if the Borrower
determines in good faith such winding up, liquidation or dissolution is in the
best interests of the Borrower and not materially disadvantageous to the Lenders
and all assets (if any) of such Subsidiary are transferred to a Loan Party prior
to such wind up, dissolution or liquidation.

 

 

--------------------------------------------------------------------------------

99

 



SECTION 7.06 Investments and Acquisitions. The Borrower will not, and will not
permit any of its Subsidiaries to, make or suffer to exist any Investment in any
Person or purchase, except:

 

(a)Cash and Cash Equivalents;

 

(b)Investments (other than Investments permitted under clauses (a) and (c) of
this Section) existing on the Closing Date and set forth on Schedule 7.06 and
any Investment that replaces, refinances or refunds any Investment made pursuant
to this Section 7.06(b); provided that the amount of any such Investment may be
increased (x) as required by the terms of such Investment as in existence on the
date hereof or (y) as otherwise permitted hereunder;

 

(c)(i) Investments by any Loan Party in any other Loan Party; and (ii)
Investments by the Borrower or any Subsidiary in any Subsidiary that is not a
Loan Party; provided that (x) any Investment made by any Subsidiary that is not
a Loan Party in any Loan Party shall be unsecured and subordinated in right of
payment to the Guaranteed Obligations pursuant to an intercompany note in form
and substance acceptable to the Administrative Agent and (y) the aggregate
amount of Investments by the Loan Parties in any Subsidiary that is not a Loan
Party after the Closing Date, together with the aggregate principal amount of
Indebtedness owing by any Loan Party to such subsidiaries incurred under Section
7.01(c)(ii) after the Closing Date and the aggregate amount of Investments made
by the Loan Parties in subsidiaries that are not Loan Parties pursuant to
Section 7.06(f), shall not exceed the greater of (x) $18,750,000 and (y) 7.5% of
Consolidated EBITDA for the most recently ended Reference Period (measured when
such Investment is made);

 

(d)Indebtedness permitted by Section 7.01;

 

(e)purchases of inventory and other property to be sold or used in the ordinary
course of business;

 

(f)Acquisitions after the Closing Date by the Borrower or any other Loan Party;
provided that (i) if such Acquisition is an acquisition of Capital Stock of a
Person, such Acquisition shall not be opposed by the board of directors (or
similar governing body) of such Person, (ii) no Default or Event of Default
shall have then occurred and be continuing or would result therefrom, (iii)
after giving Pro Forma Effect to such Acquisition, the Borrower shall be in
compliance with (x) during the Covenant Adjustment Period, a Total Net Leverage
Ratio of less than or equal to 4.25:1.00 and (y) thereafter, (A) a Total Net
Leverage Ratio of no greater than .50x less than the then-applicable Required
Ratio and (B) the financial covenants set forth in Section 7.11(b), in each case
on the last day of such period, (iv) the aggregate amount of Investments made by
the Loan Parties in subsidiaries that are not Loan Parties (and will not become
Loan Parties promptly following such Acquisition) pursuant to this clause (f)
after the Closing Date, together with the aggregate principal amount of
Indebtedness owing by a Loan Party to such subsidiaries incurred under Section
7.01(c)(ii) after the Closing Date and the aggregate amount of Investments by
the Loan Parties in such subsidiaries made under Section 7.06(c)(ii) after the
Closing Date, shall not exceed the greater of (x) $18,750,000 and (y) 7.5% of
Consolidated EBITDA for the most recently ended Reference Period (measured at
the time of the Acquisition), and (v) for Acquisitions in excess of $25,000,000,
prior to the consummation of  any such Acquisition, the Administrative Agent
shall have received a certificate of a Responsible Officer setting forth the
calculations required to determine compliance with clause (iii) above  and
certifying that the conditions set forth in this clause (f) with respect to such
Acquisition have

 

--------------------------------------------------------------------------------

100

 

been satisfied (any Acquisition that satisfies the requirements of this clause
(f), a “Permitted Acquisition”);



(g)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and Investments (including debt obligations)
received by the Borrower and its Subsidiaries in connection with the bankruptcy
or reorganization of suppliers and/or customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and/or suppliers
arising in the ordinary course of business;

 

(h)Investments under Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities;

 

(i)bona fide loans and advances to employees and officers of the Borrower and
its Subsidiaries for the purpose of paying payroll, travel and related expenses
and other loans and advances incurred for proper business purposes of the
Borrower or such Subsidiary;

 

(j)Investments received by the Borrower and its Subsidiaries in connection with
any Disposition permitted by Section 7.04;

 

(k)Investments held by any Person that becomes a Subsidiary after the Closing
Date; provided that (i) such Investments exist at the time such Person becomes a
Subsidiary and are not created in contemplation of or in connection with such
Person becoming a Subsidiary and

(ii) such Investments shall not be increased after such time unless such
increase is permitted by another clause of this Section;

 

(l)other Investments (including Acquisitions) after the Closing Date; provided
that after giving effect to such Investment on a Pro Forma Basis, the Total Net
Leverage Ratio is less than or equal to (i) during the Covenant Adjustment
Period, 4.25:1.00 and (ii) thereafter, .50x less than the then-applicable
Required Ratio, in each case, as of the last day of the most recently ended
Reference Period;

 

(m)Investments in an aggregate amount not to exceed the Available Amount;
provided that at the time of any such Investment and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing;

 

(n)Investments in Unrestricted Subsidiaries in an aggregate outstanding amount
not to exceed the greater of (x) $18,750,000 and (y) 7.5% of Consolidated EBITDA
for the most recently ended Reference Period, in each case measured at the time
such Investment is made;

 

(o)Investments received in compromise or resolution of litigation, arbitration
or other disputes;

 

(p)endorsements for collection or deposit in the ordinary course of business;

 

(q)(i) Investments made pursuant to surety bonds, performance bonds, bid bonds,
appeal bonds and related letters of credit or similar obligations, in each case,
to the extent such surety bonds, performance bonds, bid bonds, substituting
appeal bonds, related letters of credit and similar obligations are permitted
under this Agreement and (ii) Investments consisting of indemnification
obligations in respect of performance bonds, bid bonds, appeal bonds, surety

 

--------------------------------------------------------------------------------

101

 

bonds and similar obligations or to secure liabilities to insurance carriers
under insurance arrangements, or good faith deposits, prepayments or cash
payments in connection with bids, tenders, contracts or leases or for payment of
rent, in each case entered into in the ordinary course of business; and

 

(r)in addition to Investments otherwise expressly permitted by this Section
7.06, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost on the date such Investment was made) not to exceed the
greater of $62,500,000 and 25.0% of Consolidated EBITDA for the most recently
ended Reference Period (measured at the time of such Investment), at any time
outstanding during the term of this Agreement.

 

SECTION 7.07 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that:

 

(a)the Borrower and each Subsidiary may declare and pay dividends with respect
to its Capital Stock payable solely in additional shares of its Capital Stock;

 

(b)the Borrower may make the Closing Date Cash Transfer on the Closing Date;

 

(c)the purchase, redemption or other acquisition or retirement for value of
equity interests of the Borrower held by current officers, directors or
employees or former officers, directors or employees (or their estates or
beneficiaries under their estates or their immediate family members) of the
Borrower or any of its Subsidiaries upon death, disability, retirement,
severance or termination of employment or pursuant to any agreement under which
the equity interests were issued; provided that the aggregate cash consideration
paid therefor after the date hereof in any fiscal year does not exceed an
aggregate amount of $3,000,000;

 

(d)cash payments in lieu of fractional shares or equity interests upon the
repurchases of equity interests in connection with the withholding of a portion
of the equity interests granted or awarded to a director or an employee of the
Borrower to pay for the taxes payable by such director or employee upon such
grant or award;

 

(e)so long as no Event of Default shall have occurred and is continuing or would
result therefrom, other Restricted Payments made pursuant to this Section
7.07(e) in an amount not to exceed $25,000,000 in the aggregate; so long as (i)
no Event of Default has occurred and is continuing or would result therefrom,
(ii) after giving effect to any such Restricted Payment on a Pro Forma Basis,
the Total Net Leverage Ratio is less than or equal to 4.25 to 1.00 and (iii)
such Restricted Payments are not made during the Covenant Adjustment Period;

 

(f)the payment of any dividend or distribution or the consummation of
any  redemption within 60 days after the date of declaration thereof or giving
of the redemption notice therefor if, at the date of declaration or giving of
the redemption notice therefor, such payment or redemption would be permitted
under this Section 7.07;

 

(g)the Borrower may make Restricted Payments after the Closing Date; provided
that,

(i)at the time of any such Restricted Payment and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and, (ii) after giving effect to any such Restricted Payment on a Pro
Forma Basis, the Total Net Leverage Ratio is less than or

 

--------------------------------------------------------------------------------

102

 

equal to 1.75 to 1.00 on the last day of such period and (iii) such Restricted
Payments are not made during the Covenant Adjustment Period; and



(h)the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount, provided that (xi) at the time of any such
Restricted Payment and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and  be continuing and, (yii) after giving
effect to any such Restricted Payment on a Pro Forma Basis, the Borrower is in
compliance with the financial covenants set forth in Section 7.11(a) and 7.11(b)
recomputed as of the last day of such period;, (iii) after giving effect to any
such Restricted Payment on a Pro Forma Basis, the Total Net Leverage Ratio is
less than or equal to 4.25 to 1.00 recomputed as of the last day of such period
and (iv) such Restricted Payments are not made during the Covenant Adjustment
Period;

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of
such  Subsidiary owned by such minority shareholder) and (y) repurchases of
Capital Stock deemed to occur as a result of the surrender of such Capital Stock
for cancellation in connection with the exercise of stock options or warrants.

 

 

SECTION 7.08 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s length basis from a Person that is not an Affiliate;

 

(b)transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate;

 

(c)any Investment permitted by Section 7.06;

 

(d)any Restricted Payment permitted by Section 7.07;

 

(e)transactions occurring in connection with the Spin-Off and the transactions
contemplated in connection therewith occurring on the Closing Date, in each case
as described in the Form 10 filed by the Borrower with the SEC on September 7,
2016, as amended on November 2, 2016 and as further amended on February 3, 2017,
April 12, 2017, April 27, 2017 and May 4, 2017;

 

(f)the payment of reasonable and customary (as determined in good faith by the
Borrower) regular fees, compensation, indemnification and other benefits to
current, former and future directors of the Borrower or a Subsidiary who are not
employees of the Borrower or such Subsidiary, including reimbursement or
advancement of reasonable and documentedout-of-pocket expenses and provisions of
liability insurance;

 

--------------------------------------------------------------------------------

105

 

incurrence of such Material Subordinated Debt) is extended pursuant to the terms
hereof, payments of principal at scheduled maturity of such Material
Subordinated Debt;

 



(ii)the repayment, redemption, repurchase, defeasance or other acquisition or
retirement for value of Material Subordinated Debt (i) with the net cash
proceeds of, or in exchange for, any Permitted Refinancing Indebtedness, (ii) in
exchange for, or out of the proceeds of, a substantially concurrent cash or
non-cash contribution (within 60 days deemed as substantially concurrent) to the
capital of the Borrower or a substantially concurrent offering (with any
offering within 60 days deemed as substantially concurrent) of equity interests
of the Borrower or (iii) in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such repayment, prepayment, redemption, repurchase,
defeasance, acquisition or retirement; and

 

(iii)Restricted Debt Payments in an aggregate amount not to exceed the Available
Amount, provided that (x) at the time of any such Restricted Debt Payment and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing and (y) after giving effect to any such
Restricted Debt Payment on a Pro Forma Basis, the Borrower is in compliance with
(A) during the Covenant Adjustment Period, a Total Net Leverage Ratio of less
than or equal to 4.25:1.00 and (B) thereafter, the financial covenants set forth
in

Sections 7.11(a) and 7.11(b), in each case recomputed as of the last day of such
period.

 

(b)The Borrower will not amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms (taken as a whole) of any Material Subordinated Debt in any manner
materially adverse to the interests of the Administrative Agent or the Lenders.

 

SECTION 7.11 Financial Covenants.

 

(a)Total Net Leverage Ratio. The Borrower will not permit the Total Net Leverage
Ratio to exceed (i) 4.25 to 1.00, as of the end of each Reference Period ending
on or after Closing Date but prior to May 31, 2019, (ii) 3.75 to 1.00, as of the
end of each Reference Period ending on or after May 31, 2019 but prior to
December 31, 2019, (iii) 4.50 to 1.00, as of the end of each Reference Period
ending on or after December 31, 2019 but prior to June 30, 2020, (iv) 4.25 to
1.00, as of the end of each Reference Period ending on or after June 30, 2020
but prior to March 31, 2021, (v) 4.006.50 to 1.00, as   of the end of each
Reference Period ending on or after March 31, 2021 but prior to December 31,
2021, (iv) 6.00 to 1.00, as of the Reference Period ending December 31, 2021 and
(viv) 3.755.50 to 1.00, as of the end of each Reference Period ending on or
after December March 31, 20212022; provided, that if the Borrower delivers a
Covenant Adjustment Termination Certificate, then it will not permit the Total
Net Leverage Ratio to exceed the Pre-Adjustment Leverage Ratio as of the end of
any Reference Period (such required level of Total Net Leverage Ratio from time
to time, the “Required Ratio”). Notwithstanding the foregoing, the
then-applicable Required Ratio may be increased to accommodate a Material
Permitted Acquisition at the election of the Borrower as designated in the
Compliance Certificate or an earlier notice or certificate delivered by the
Borrower in connection with such Material Permitted Acquisition; provided,
however, that (i) such increase shall not otherwise go into effect until the
closing of such Material Permitted Acquisition; (ii) such increase shall only
apply for a period of twelve months from and after the closing of such Material
Permitted Acquisition and immediately upon the expiration of such twelve month
period, the required maximum Total Net Leverage Ratio shall revert to the
applicable Required Ratio set forth above for the Reference Period in which such
reversion occurs; (iii) in no event shall the maximum Total Net Leverage Ratio
after giving effect to any such step-up exceed 4.75 to 1.00;

 

--------------------------------------------------------------------------------

106

 

and (iv) the maximum amount that any Total Net Leverage Ratio covenant level may
step-up during any Reference Period is 0.50 to 1.00.



(b)Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio as at the to be less than (i) 2.75 to 1.00,
as of the last day of the fiscal quarter ending on March 31, 2021 and (ii) 3.00
to 1.00, as of the last day of any fiscal quarter of the Borrower to be less
than 3.00 to 1.00. ending on or after June 30, 2021; provided, that if the
Borrower delivers a Covenant Adjustment Termination Certificate, then it will
not permit the Consolidated Interest Coverage Ratio to exceed the Pre-Adjustment
Interest Coverage Ratio as of the last day of any fiscal quarter.

 

(c)Minimum Liquidity Test. The Borrower will not permit Liquidity to be less
than  $75,000,000 at any time during the Covenant Adjustment Period.

 

SECTION 7.12 Sale-Leasebacks. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any arrangement with any Person providing for
the leasing by the Borrower or any Subsidiary of real or personal property which
has been or is to be sold or transferred by the Borrower or such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Subsidiary (a “Sale/Leaseback Transaction”), except for
Sale/Leaseback Transactions by the Borrower and its Subsidiaries with an
aggregate sales price not exceeding the greater of (x) $12,500,000 and (y) 5.0%
of Consolidated EBITDA for the most recently ended Reference Period (measured at
the time such Sale/Leaseback Transaction has occurred).

 

SECTION 7.13 Changes in Fiscal Periods. The Borrower will not permit the fiscal
year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

 

SECTION 7.14 Use of Proceeds and Letters of Credit. The Borrower will not use,
and, to the knowledge of the Borrower, the respective directors, officers,
employees and agents of the Borrower and its Subsidiaries and Unrestricted
Subsidiaries shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

 

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this

 

--------------------------------------------------------------------------------

107

 

Agreement or under any other Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
or more Business Days;



(c)any representation or warranty made or deemed made by the Borrower or any
other Loan Party in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any such amendment, modification or waiver, shall prove to have
been incorrect when made or deemed made in any material respect;

 

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 6.02(a), 6.03 (with respect to the existence of
the Borrower), 6.09, 6.13, 6.14 or in Article VII (other than Section 7.11(c));

 

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied (x) in the case of a failure to perform the covenant
contained in Section 7.11(c), for a period of three or more Business Days and
(y) otherwise, for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;

 

(f)the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

 

(g)any event or condition occurs that results in any Material Indebtedness of
the Borrower or any of its Subsidiaries becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

 

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Subsidiary (other than any Excluded Subsidiary) or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary (other than
any Excluded Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 90 days or
an order or decree approving or ordering any of the foregoing shall be entered;

 

(i)the Borrower or any Subsidiary (other than any Excluded Subsidiary) shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, or (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than any Excluded

 

--------------------------------------------------------------------------------

125

 

relationship; and (e) the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Loan Party agrees that it will not assert any
claim against any Lender based on an alleged breach of fiduciary duty by such
Lender in connection with this Agreement and the Transactions contemplated
hereby.

 

SECTION 10.16Acknowledgement and Consent to Bail-In of EEA Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEA Affected Financial
Institution; and

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA the applicable
Resolution Authority.

 

SECTION 10.17Certain ERISA Matters.

 

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or the Subsidiary Guarantors, that at least one of the
following is and will continue to be true:

 

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, Letters of Credit or the
Commitments,

 

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions

 